MAX RUBENSTEIN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Rubenstein v. CommissionerDocket No. 12326.United States Board of Tax Appeals12 B.T.A. 407; 1928 BTA LEXIS 3556; June 5, 1928, Promulgated *3556 Maurice Teich, C.P.A., for the petitioner.  J. L. Deveney, Esq., for the respondent.  ARUNDELL*407  ARUNDELL: Petitioner claims that in determining the deficiency of $505.36 in income tax for 1923 the respondent used closing inventories for two of his stores based on cost, whereas the inventories should have been taken at cost or market whichever was lower in accordance with the petitioner's prior practice.  At the hearing counsel for the petitioner offered in evidence a closing inventory of the Henderson, Ky., store consisting of a number of pages on which are listed items inventoried.  Some of the pages have three columns of figures and some two.  Some of the figures listed are designated variously as "original cost," "regular cost," and "regular prices," while most of them have no designation.  No evidence was offered as to the inventory of the store located at Greenville, S.C., the amount of which is in dispute.  Judgment will be entered for the respondent.